      Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 1 of 22 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 BRITTO CENTRAL, INC.,

         Plaintiff,

 v.                                                                 Case No.: 1:20-cv-01092

 THE PARTNERSHIPS AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

         Defendants.

                                             COMPLAINT

       Plaintiff, BRITTO CENTRAL, INC. (“BRITTO CENTRAL” or “Plaintiff”), by its

undersigned counsel, hereby complains of the Partnerships and Unincorporated Associations

identified on Schedule A attached hereto (collectively, “Defendants”), and for its Complaint

hereby alleges as follows:

                                   JURISDICTION AND VENUE

       1.             This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051 et seq., the Federal Copyright Act,

17 U.S.C. § 101, et seq., 28 U.S.C. § 1338(a)–(b) and 28 U.S.C. § 1331. This Court has jurisdiction

over the claims in this action that arise under the laws of the State of Illinois pursuant to 28 U.S.C.

§ 1367(a), because the state law claims are so related to the federal claims that they form part of

the same case or controversy and derive from a common nucleus of operative facts.

       2.             Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets consumers in the United States, including Illinois, through at least the fully interactive
       Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 2 of 22 PageID #:2




commercial Internet stores operating under seller aliases identified in Schedule A attached hereto

(collectively, the “Defendant Aliases”). Specifically, Defendants are reaching out to do business

with Illinois residents by operating one or more commercial, interactive Internet stores through

which Illinois residents can purchase products bearing infringing and/or counterfeit versions of

Plaintiff’s products. Each of the Defendants has targeted sales from Illinois residents by operating

online stores that offer shipping to the United States, including Illinois, accept payment in U.S.

dollars and, on information and belief, has sold products that infringe Plaintiff’s trademarks and/or

copyrights to residents of Illinois. Each of the Defendants is committing tortious acts in Illinois, is

engaging in interstate commerce, and has wrongfully caused Plaintiff substantial injury in the State

of Illinois.

                                        INTRODUCTION

        3.         This action has been filed by Plaintiff to combat online trademark and copyright

infringers who trade upon Plaintiff’s valuable trademarks and copyrights by selling and/or offering

for sale products hereinafter referred to as the “BRITTO Products.”

        4.         Brazilian-born and Miami-made, Romero Britto is an international artist that

uses vibrant, bold and colorful patterns to reflect his optimistic view of the world around him. Self-

taught at an early age, Britto painted on scraps of paper or cardboard or any medium he could find

before coming into his own.

        5.         Britto’s work has been exhibited in galleries and museums in over 100

countries, including the Louvre. Over the years, Britto has donated time, art, and resources to more

than 250 charitable organizations. He holds a seat on several boards such as Best Buddies

International, and St. Jude’s Children’s Research Hospital, and was recently appointed to the board

of HRH The Prince of Wales charity, The Prince’s Trust.




                                                 2
      Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 3 of 22 PageID #:3




       6.         Britto’s philanthropy is largely supported by the sales and licensing of his brand

and creative works which have a unique, stand-alone style that is frequently copied by

unscrupulous sellers at prices substantially below an original as shown in the example below:

                                       ORIGINAL




                                        COUNTERFEIT




       7.         The above example of one of the Defendant Aliases on the WISH platform



                                               3
      Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 4 of 22 PageID #:4




evidences a cooperative counterfeiting network using fake eCommerce store fronts designed to

appear to be selling authorized products. To be able to offer the counterfeit products at a price

substantially below the cost of original, while still being able to turn a profit after absorbing the cost

of manufacturing, advertising and shipping requires an economy of scale only achievable through a

cooperative effort throughout the supply chain. As Homeland Security’s recent report confirms,

counterfeiters act in concert through coordinated supply chains and distribution networks to unfairly

compete with legitimate brand owners while generating huge profits for the illegal counterfeiting

network:

        Historically, many counterfeits were distributed through swap meets and individual
        sellers located on street corners. Today, counterfeits are being trafficked
        through vast e-commerce supply chains in concert with marketing, sales, and
        distribution networks. The ability of e-commerce platforms to aggregate
        information and reduce transportation and search costs for consumers provides a
        big advantage over brick-and-mortar retailers. Because of this, sellers on digital
        platforms have consumer visibility well beyond the seller’s natural geographical
        sales area.
                                                 ...
        The impact of counterfeit and pirated goods is broader than just unfair competition.
        Law enforcement officials have uncovered intricate links between the sale of
        counterfeit goods and transnational organized crime. A study by the Better
        Business Bureau notes that the financial operations supporting counterfeit
        goods typically require central coordination, making these activities attractive
        for organized crime, with groups such as the Mafia and the Japanese Yakuza
        heavily involved. Criminal organizations use coerced and child labor to
        manufacture and sell counterfeit goods. In some cases, the proceeds from
        counterfeit sales may be supporting terrorism and dictatorships throughout the
        world.
                                                 ...
        Selling counterfeit and pirated goods through e-commerce is a highly profitable
        activity: production costs are low, millions of potential customers are available
        online, transactions are convenient, and listing on well-branded e-commerce
        platforms provides an air of legitimacy.

        See Department of Homeland Security, Combating Trafficking in Counterfeit and Pirated
Goods, Jan. 24, 2020, (https://www.dhs.gov/publication/combating-trafficking-counterfeit-and-
pirated-goods), at 10, 19 (emphasis added) attached hereto as Exhibit 1.

        8.          The Defendant Aliases share unique identifiers, such as design elements and



                                                   4
      Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 5 of 22 PageID #:5




similarities of the unauthorized products offered for sale, establishing a logical relationship between

them and suggesting that Defendants’ illegal operations arise out of the same transaction, occurrence,

or series of transactions or occurrences. Defendants use aliases to avoid liability by going to great

lengths to conceal both their identities as well as the full scope and interworking of their illegal

network. Despite deterrents such as take downs and other measures, the use of aliases enables

counterfeiters to stymie authorties:

        The scale of counterfeit activity online is evidenced as well by the significant efforts
        e-commerce platforms themselves have had to undertake. A major e-commerce
        platform reports that its proactive efforts prevented over 1 million suspected bad
        actors from publishing a single product for sale through its platform and blocked
        over 3 billion suspected counterfeit listings from being published to their
        marketplace. Despite efforts such as these, private sector actions have not been
        sufficient to prevent the importation and sale of a wide variety and large volume of
        counterfeit and pirated goods to the American public.
                                                   ...
        A counterfeiter seeking to distribute fake products will typically set up one or more
        accounts on online third-party marketplaces. The ability to rapidly proliferate third-
        party online marketplaces greatly complicates enforcement efforts, especially for
        intellectual property rights holders. Rapid proliferation also allows counterfeiters
        to hop from one profile to the next even if the original site is taken down or blocked.
        On these sites, online counterfeiters can misrepresent products by posting pictures
        of authentic goods while simultaneously selling and shipping counterfeit versions.
                                                   ...
        Not only can counterfeiters set up their virtual storefronts quickly and easily, but
        they can also set up new virtual storefronts when their existing storefronts are shut
        down by either law enforcement or through voluntary initiatives set up by other
        stakeholders such as market platforms, advertisers, or payment processors.

        Id. at 5, 11, 12.

        9.          eCommerce giant Alibaba has also made public its efforts to control

counterfeiting on its platform. It formed a special task force that worked in conjunction with Chinese

authorities for a boots-on the ground effort in China to stamp out counterfeiters. In describing the

counterfeiting networks it uncovered, Alibaba expressed its frustration in dealing with “vendors,

affiliated dealers and factories” that rely upon fictitious identities that enable counterfeiting rings to




                                                   5
       Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 6 of 22 PageID #:6




play                      whack-a-mole                         with                       authorities:




        See Xinhua, Fighting China’s Counterfeits in the Online Era, China Daily (Sept. 19, 2017),

available at www.chinadaily.com.cn/business/2017-09/19/content_32200290.htm (Exhibit 2)

        10.        Plaintiff has been and continues to be irreparably damaged through consumer

confusion, dilution, loss of control over its reputation and good-will as well as the quality of goods

bearing the trademarks and copyrighted images. The rise of eCommerce as a method of supplying

goods to the public exposes brand holders and creators that make significant investments in their

products to significant harm from counterfeiters:



                                                 6
     Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 7 of 22 PageID #:7




       Counterfeiting is no longer confined to street-corners and flea markets. The
       problem has intensified to staggering levels, as shown by a recent Organisation for
       Economic Cooperation and Development (OECD) report, which details a 154
       percent increase in counterfeits traded internationally — from $200 billion in 2005
       to $509 billion in 2016. Similar information collected by the U.S. Department of
       Homeland Security (DHS) between 2000 and 2018 shows that seizures of
       infringing goods at U.S. borders have increased 10-fold, from 3,244 seizures per
       year to 33,810.
                                                 …

       The rise in consumer use of third-party marketplaces significantly increases the
       risks and uncertainty for U.S. producers when creating new products. It is no longer
       enough for a small business to develop a product with significant local consumer
       demand and then use that revenue to grow the business regionally, nationally, and
       internationally with the brand protection efforts expanding in step. Instead, with the
       international scope of e-commerce platforms, once a small business exposes itself
       to the benefits of placing products online — which creates a geographic scope far
       greater than its more limited brand protection efforts can handle — it begins to face
       increased foreign infringement threat.

                                                ...

       Moreover, as costs to enter the online market have come down, such market entry
       is happening earlier and earlier in the product cycle, further enhancing risk. If a new
       product is a success, counterfeiters will attempt, often immediately, to outcompete
       the original seller with lower-cost counterfeit and pirated versions while avoiding
       the initial investment into research and design.
                                                 ...

       Counterfeiters have taken full advantage of the aura of authenticity and trust that
       online platforms provide. While e-commerce has supported the launch of thousands
       of legitimate businesses, their models have also enabled counterfeiters to easily
       establish attractive “store-fronts” to compete with legitimate businesses.

         See Combating Trafficking in Counterfeit and Pirated Goods, Jan. 24, 2020, (Exhibit 1)
at 4, 8, 11.

       11.        Not only are the creators and brand holders harmed, the public is harmed as well:

       The rapid growth of e-commerce has revolutionized the way goods are bought and
       sold, allowing for counterfeit and pirated goods to flood our borders and penetrate
       our communities and homes. Illicit goods trafficked to American consumers by e-
       commerce platforms and online third-party marketplaces threaten public health and
       safety, as well as national security. This illicit activity impacts American innovation
       and erodes the competitiveness of U.S. manufacturers and workers. P3



                                                7
      Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 8 of 22 PageID #:8




        The President’s historic memorandum provides a much warranted and long overdue
        call to action in the U.S. Government’s fight against a massive form of illicit trade
        that is inflicting significant harm on American consumers and businesses. This
        illicit trade must be stopped in its tracks.

Id. at 4. (Underlining in original)

        12.        Plaintiff’s investigation shows that the telltale signs of an illegal counterfeiting

network are at work in the instant action. For example, the online storefront names set forth in

Schedule A employ no normal business nomenclature and, instead, have the appearance of being

made up with no identifiable address provided. Thus, the Defendant Aliases are using fake online

storefronts designed to appear to be selling genuine products, while selling inferior imitations of

Plaintiff’s products. It is also no coincidence that the counterfeit products at issue bear similarities

in cost and design another sign of a counterfeiting network in action. The Defendants operate as a

concerted network of counterfeiters operating on eCommerce sites such as Amazon, eBay, Wish

and, Alibaba. Plaintiff is forced to file this action to combat Defendants’ counterfeiting of Plaintiff’s

registered trademarks and copyrights, as well as to protect unknowing consumers from purchasing

unauthorized products over the Internet.

                                          THE PLAINTIFF

        13.     Plaintiff BRITTO CENTRAL, INC. (“BRITTO CENTRAL”) is a Florida

corporation. BRITTO CENTRAL maintains its principal place of business at 818 Lincole Road,

Miami Beach, Florida, 33139.

        14.        Plaintiff is the owner of the BRITTO trademarks, which are covered by U.S.

Trademark Registration Nos. 4,851,477; 4,302,879; 4,256,165; 4,225,623; 4,146,818; 4,047,741

and 3,824,466 (“BRITTO trademarks”). A true and correct copy of the federal trademark

registration certificate for the marks are attached hereto as Exhibit 3. Plaintiff is the owner of

Copyright Registration Nos. VA-1-842-771; VA-1-801-465; VA-1-801-462; VA-1-801-201; VA-



                                                  8
      Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 9 of 22 PageID #:9




1-800-825; VA-1-800-821; VA-1-800-820; VA-1-800-819; VA-1-800-803; VA-1-800-561; VA-

1-800-500; VA-1-800-497; VA-1-800-464; VA-1-800-320; VA-1-800-297; VA-1-790-046; VA-

1-790-043 and VA-1-776-066 ((“BRITTO copyrights”) are attached hereto as Exhibit 4. All of

the copyrights have an effective date that predates defendants acts of copyright infringement.

       15.        Below is a portion of BRITTO CENTRAL’s official website, offering for sale

original products online:




http://www.shopbritto.com/

       16.        The BRITTO trademarks and copyrights are distinctive and identify the source

of the merchandise as goods sold by the Plaintiff. The BRITTO trademark registrations constitute

prima facie evidence of their validity, and of Plaintiff’s exclusive right to use the BRITTO

trademarks pursuant to 15 U.S.C. § 1057 (b). The BRITTO trademarks have been continuously

used and never abandoned.

       17.        Plaintiff has expended substantial time, money, and other resources in

developing, advertising, and otherwise promoting the BRITTO trademarks and BRITTO



                                               9
     Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 10 of 22 PageID #:10




copyrights. The BRITTO registrations constitute prima facie evidence of its validity, and of

Plaintiff’s exclusive right to use the BRITTO trademarks pursuant to 15 U.S.C. § 1057 (b) and art

works pursuant to 17 U.S.C. § 101. As a result, products bearing the BRITTO trademarks and

derived from the BRITTO copyrights are widely recognized and exclusively associated by

consumers, the public, and the trade community as being products sourced from Plaintiff.

                                          THE DEFENDANTS

        18.         Defendants are individuals and business entities who, upon information and

belief, reside in the People’s Republic of China or other foreign jurisdictions. Defendants conduct

business throughout the United States, including within Illinois and in this Judicial District,

through the operation of the fully interactive commercial websites and online marketplaces

operating under the Defendant Aliases. Each Defendant targets the United States, including

Illinois, and has offered to sell and, on information and belief, has sold and continues to sell

counterfeit and infringing BRITTO products to consumers within the United States, including

Illinois and in this Judicial District.

                         THE DEFENDANTS’ UNLAWFUL CONDUCT

        19.         The success of the BRITTO products has resulted in significant counterfeiting

and infringement. Plaintiff has identified numerous marketplace listings on eCommerce platforms

such as, but not limited to, eBay, WISH, Aliexpress, and Alibaba, including the Defendant Aliases,

which have been offering for sale, selling, and importing illegal products to consumers in this

Judicial District and throughout the United States. Defendants have persisted in creating the

Defendant Aliases. eCommerce sales, including eCommerce Internet stores like those of

Defendants, have resulted in a sharp increase in the shipment of unauthorized products into the

United States. See Exhibit 5, Department of Homeland Security, Fiscal Year 2018 Seizure Statistics




                                               10
     Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 11 of 22 PageID #:11




Report. According to Customs and Border Patrol’s (“CBP”) report, over 90% of all CBP intellectual

property seizures were smaller international mail and express shipments (as opposed to large

shipping containers). Id. Over 85% of CBP seizures originated from mainland China and Hong

Kong. Id. Counterfeit and pirated products account for billions in economic losses, resulting in

tens of thousands of lost jobs for legitimate businesses and broader economic losses, including lost

tax revenue.

        20.         Counterfeiting rings are able to take advantage of the anonymity provided by

the Internet which allows them to evade enforcement efforts to combat counterfeiting. For

example, counterfeiters take advantage of the fact that marketplace platforms do not adequately

subject new sellers to verification and confirmation of their identities, allowing counterfeiters to

“routinely use false or inaccurate names and addresses when registering with these Internet

platforms.” Exhibit 6, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of the

Internet, 41 NW. J. INT’L L. & BUS. 24 (forthcoming 2020). Further, “Internet commerce platforms

create bureaucratic or technical hurdles in helping brand owners to locate or identify sources of

counterfeits and counterfeiters.” Id. at 25. This lack of meaningful regulation allows the

Defendants to garner sales from Illinois residents by setting up and operating eCommerce Internet

stores that target United States consumers using one or more seller aliases, offer shipping to the

United States, including Illinois, accept payment in U.S. dollars and, on information and belief, have

sold counterfeit products to residents of Illinois.

        21.         Shrouding their counterfeiting operation in anonymity allows the defendants to

operate as a ring of counterfeiters operating on eCommerce sites such as WISH, eBay and, Alibaba.

Plaintiff’s investigation shows that the telltale signs of an illegal counterfeiting ring are present in

the instant action. For example, the online storefront names set forth in Schedule A employ




                                                      11
    Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 12 of 22 PageID #:12




unconventional nomenclature designed to conceal identifying information of the true owner. Instead,

the seller names appear to be made up aliases with intentionally omitted ideintifying information.

Thus, the Defendant Aliases are using fake online storefronts designed to appear to be selling

genuine Plaintiff products, while selling inferior imitations of Plaintiff’s products.

        22.         Another telltale sign of a mutually cooperative counterfeiting ring in operation

is that, on information and belief, Defendants regularly register or acquire new seller aliases for the

purpose of offering for sale and selling counterfeit products. Such seller alias registration patterns

are one of many common tactics used by the Defendants to conceal their identities, the full scope

and interworking of their counterfeiting operation, and to avoid being shut down.

        23.        On information and belief, the level of cooperation between the Defendants is so

significant that they are in constant communication with each other and regularly participate in all

kinds of online private chat rooms and through websites such as sellerdefense.cn regarding tactics

for operating multiple accounts, evading detection, pending litigation, and potential new lawsuits.

        24.        Upon information and belief, Defendants facilitate sales by concurrently

employing and benefitting from substantially similar advertising and marketing strategies as well as

by designing the Defendant Aliases so that they appear to unknowing consumers to be authorized

online retailers, outlet stores, or wholesalers selling genuine BRITTO products. Many of the

Defendant Aliases look sophisticated and accept payment in U.S. dollars via credit cards, Western

Union and PayPal. Defendant Aliases often include images and design elements that make it very

difficult for consumers to distinguish such unauthorized sites from an authorized website.

Defendants further perpetuate the illusion of legitimacy by offering “live 24/7” customer service and

using indicia of authenticity and security that consumers have come to associate with authorized

retailers, including the McAfee® Security, VeriSign®, Visa®, MasterCard®, and PayPal® logos.




                                                  12
    Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 13 of 22 PageID #:13




Plaintiff has not licensed or authorized Defendants to use the BRITTO Trademarks and Copyrights.

       25.         Defendants go to great lengths to conceal their identities and often use multiple

fictitious names and addresses to register and operate their massive network of Defendant Aliases.

Upon information and belief, Defendants regularly create new online marketplace accounts on

various platforms using the identities listed in Schedule A of the Complaint, as well as other

unknown fictitious names and addresses. Such Defendant Alias registration patterns are one of many

common tactics used by the Defendants to conceal their identities, the full scope and interworking

of their massive infringing operation, and to avoid being shut down.

       26.         Even though Defendants operate under multiple fictitious names, there are

numerous similarities among the Defendant Aliases. For example, many of the Defendant Aliases

have virtually identical layouts. In addition, many of the unauthorized BRITTO products for sale in

the Defendant Aliases bear similarities and indicia of being related to one another, suggesting that

the illegal products were manufactured by and come from a common source and that, upon

information and belief, Defendants are interrelated. Such commonalities include incomplete logos,

improper spelling and `other written materials.

       27.         The Defendant Aliases also include other notable common features, including

lack of contact information, identically or similarly priced items and volume sales discounts, similar

hosting services, similar name servers, and the use of the same text and images.

       28.         Further, illegal operators such as Defendants typically operate multiple credit

card merchant accounts and third-party accounts, such as PayPal, Inc. accounts, (collectively

“PayPal”), behind layers of payment gateways so that they can continue operation in spite of any

enforcement efforts. Upon information and belief, Defendants maintain off-shore bank accounts and

regularly move funds from their PayPal accounts to off-shore bank accounts outside the jurisdiction




                                                  13
    Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 14 of 22 PageID #:14




of this Court. Indeed, analysis of PayPal transaction logs from previous similar cases indicates that

offshore operators regularly move funds from U.S.-based PayPal accounts to China-based bank

accounts outside the jurisdiction of this Court.

       29.         On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for sale,

and sell products using infringing and counterfeit versions of Plaintiff’s products in connection with

the unauthorized advertisement, distribution, offering for sale, and sale of illegal products into the

United States and Illinois over the Internet. Each Defendant Alias offers shipping to the United

States, including Illinois, and, on information and belief, each Defendant has offered to sell

infringing products into the United States, including Illinois.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       30.         Plaintiff repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

       31.         This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the registered BRITTO trademarks in

connection with the sale, offering for sale, distribution, and/or advertising of infringing goods. The

BRITTO trademarks are highly distinctive marks. Consumers have come to expect the highest

quality from Plaintiff’s products provided under the BRITTO trademarks.

       32.         Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products in connection

with the BRITTO trademarks without Plaintiff’s permission.

       33.         Plaintiff is the exclusive owner of the BRITTO trademarks. Plaintiff’s United

States Registrations for the BRITTO trademarks (Exhibit 3) are in full force and effect. Upon



                                                   14
    Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 15 of 22 PageID #:15




information and belief, Defendants have knowledge of Plaintiff’s rights in the BRITTO trademarks

and are willfully infringing and intentionally using counterfeits of the BRITTO trademarks.

Defendants’ willful, intentional and unauthorized use of the BRITTO trademarks is likely to cause

and is causing confusion, mistake, and deception as to the origin and quality of the counterfeit

goods among the general consuming public.

       34.         Defendants’ activities constitute willful trademark infringement and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       35.         Plaintiff has no adequate remedy at law, and if Defendants’ actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its

well-known BRITTO trademarks.

       36.         The injuries and damages sustained by Plaintiff have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of counterfeit BRITTO products.

                                   COUNT II
                  FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       37.         Plaintiff repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

       38.         Defendants’ promotion, marketing, offering for sale, and sale of infringing and

counterfeit BRITTO products has created and is creating a likelihood of confusion, mistake, and

deception among the general public as to the affiliation, connection, or association with Plaintiff or

the origin, sponsorship, or approval of Defendants’ counterfeit BRITTO products by Plaintiff.

       39.         By using the BRITTO trademarks in connection with the sale of counterfeit

BRITTO products, Defendants create a false designation of origin and a misleading representation

of fact as to the origin and sponsorship of the counterfeit BRITTO products.



                                                 15
    Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 16 of 22 PageID #:16




          40.      Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the counterfeit BRITTO products to the general public is a willful

violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

          41.      Plaintiff has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its

brand.

                              COUNT III
 VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT (815
                           ILCS § 510, et seq.)

          42.      Plaintiff repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

          43.      Defendants have engaged in acts violating Illinois law including, but not limited

to, passing off their counterfeit BRITTO products as those of Plaintiff, causing a likelihood of

confusion and/or misunderstanding as to the source of their goods, causing a likelihood of

confusion and/or misunderstanding as to an affiliation, connection, or association with genuine

BRITTO products, representing that their products have Plaintiff’s approval when they do not, and

engaging in other conduct which creates a likelihood of confusion or misunderstanding among the

public.

          44.      The foregoing Defendants’ acts constitute a willful violation of the Illinois

Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

          45.      Plaintiff has no adequate remedy at law, and Defendants’ conduct has caused

Plaintiff to suffer damage to its reputation and goodwill. Unless enjoined by the Court, Plaintiff

will suffer future irreparable harm as a direct result of Defendants’ unlawful activities.




                                                 16
    Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 17 of 22 PageID #:17




                                    COUNT IV
                      COPYRIGHT INFRINGEMENT 17 U.S.C. § 501(a)

       46.         Plaintiff repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

       47.         The BRITTO Works have significant value and have been produced and created

at considerable expense. Plaintiff is the owner of each of the original works, which are covered by

Copyright Registrations. (Exhibit 4)

       48.         Plaintiff, at all relevant times, has been the holder of the pertinent exclusive

rights infringed by Defendants, as alleged hereunder, including but not limited to the copyrighted

BRITTO Works, including derivative works.

       49.         Upon information and belief, Defendants had access to the works through

Plaintiff’s normal business activities. After accessing Plaintiff’s work, Defendants wrongfully

created copies of the copyrighted BRITTO Works without Plaintiff’s consent and engaged in acts

of widespread infringement through posting the works via online websites and digital markets, and

the creation and sale of prints.

       50.         BRITTO CENTRAL is informed and believes and thereon alleges that

Defendants further infringed BRITTO CENTRAL’s copyrights by making or causing to be made

derivative works from the BRITTO Works by producing and distributing reproductions without

BRITTO CENTRAL’s permission.

       51.         BRITTO CENTRAL’s products include a copyright notice advising the general

public that the BRITTO Products are protected by the Copyright Laws.

       52.         Defendants, without the permission or consent of the Plaintiff, have, and

continue to sell online infringing derivative works of the copyrighted BRITTO Products.

Defendants have violated Plaintiff’s exclusive rights of reproduction and distribution. Defendants



                                                 17
     Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 18 of 22 PageID #:18




actions constitute an infringement of Plaintiff’s exclusive rights protected under the Copyright Act

(17 U.S.C. §101 et seq.).

         53.        Further, as a direct result of the acts of copyright infringement, Defendants have

obtained direct and indirect profits they would not otherwise have realized but for their

infringement of the copyrighted BRITTO Works. BRITTO CENTRAL is entitled to disgorgement

of Defendants’ profits directly and indirectly attributable to their infringement of the BRITTO

Works.

         54.        The foregoing acts of infringement constitute a collective enterprise of shared,

overlapping facts and have been willful, intentional, and in disregard of and with indifference to

the rights of the Plaintiff.

         55.        As a result of Defendants’ infringement of Plaintiff’s exclusive rights under

copyrights, Plaintiff is entitled to relief pursuant to 17 U.S.C. §504.

         56.        The conduct of Defendants is causing and, unless enjoined and restrained by

this Court, will continue to cause Plaintiff great and irreparable injury that cannot fully be

compensated or measured in money. Plaintiff has no adequate remedy at law. Pursuant to 17 U.S.C.

§§502 and 503, Plaintiff is entitled to injunctive relief prohibiting Defendants from further

infringing Plaintiff’s copyright and ordering that Defendants destroy all unauthorized copies.

Defendants’ copies, plates, and other embodiment of BRITTO Works from which copies can be

reproduced should be impounded and forfeited to BRITTO CENTRAL as instruments of

infringement, and all infringing copies created by Defendants should be impounded and forfeited

to BRITTO CENTRAL, under 17 U.S.C §503.

                                           COUNT V
                                      CIVIL CONSPIRACY

         57.        Plaintiff repleads and incorporates by reference each and every allegation set



                                                 18
       Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 19 of 22 PageID #:19




forth in the preceding paragraphs as if fully set forth herein.

         58.       Plaintiff is informed and believe and thereon allege that Defendants knowingly

and voluntarily entered into a scheme and agreement to engage in a combination of unlawful acts

and misconduct including, without limitation, a concerted and collaborated effort to maintain the

distribution, marketing, advertising, shipping, offering for sale, or sale of fake BRITTO Products

in violation of the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

         59.       The intent, purpose and objective of the conspiracy and the underlying

combination of unlawful acts and misconduct committed by the Defendants was to undermine

BRITTO CENTRAL and its business by unfairly competing against it as described above.

         60.       The Defendants each understood and accepted the foregoing scheme and agreed

to do their respective part, to further accomplish the foregoing intent, purpose and objective. Thus,

by entering into the conspiracy, each Defendant has deliberately, willfully and maliciously

permitted, encouraged, and/or induced all of the foregoing unlawful acts and misconduct.

         61.       As a direct and proximate cause of the unlawful acts and misconduct undertaken

by each Defendant in furtherance of the conspiracy, BRITTO CENTRAL has sustained, and unless

each Defendant is restrained and enjoined, will continue to sustain severe, immediate and

irreparable harm, damage and injury for which BRITTO CENTRAL has no adequate remedy at

law.


                                      PRAYER FOR RELIEF

    WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

         1)    That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under, or in active concert with them

be temporarily preliminarily, and permanently enjoined and restrained from:



                                                 19
Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 20 of 22 PageID #:20




        a. using the BRITTO trademarks and copyrights in any manner in connection with

           the distribution, marketing, advertising, offering for sale, or sale of any product

           that is not a genuine BRITTO product, or is not authorized by Plaintiff to be

           sold in connection with the BRITTO trademarks and copyrights;

        b. passing off, inducing, or enabling others to sell or pass off any product as a

           genuine BRITTO product or any other product produced by Plaintiff that is not

           Plaintiff’s or not produced under the authorization, control, or supervision of

           Plaintiff and approved by Plaintiff for sale under the BRITTO trademarks and

           copyrights;

        c. committing any acts calculated to cause consumers to believe that Defendants’

           counterfeit BRITTO products are those sold under the authorization, control, or

           supervision of Plaintiff, or are sponsored by, approved by, or otherwise

           connected with Plaintiff;

        d. further infringing the BRITTO trademarks and copyrights and damaging

           Plaintiff’s goodwill;

        e. otherwise competing unfairly with Plaintiff in any manner;

        f. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or

           inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be

           sold or offered for sale, and which bear any BRITTO trademarks and/or

           copyrights, or any reproductions, counterfeit copies, or colorable imitations

           thereof;

        g. using, linking to, transferring, selling, exercising control over, or otherwise

           owning the Online Marketplace Accounts, or any other domain name or online


                                         20
    Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 21 of 22 PageID #:21




                   marketplace account that is being used to sell or is the means by which

                   Defendants could continue to sell counterfeit BRITTO products; and

       2)      That Defendants, within fourteen (14) days after service of judgment with notice of

entry thereof upon them, be required to file with the Court and serve upon Plaintiff a written report

under oath setting forth in detail the manner and form in which Defendants have complied with

paragraph 1, a through g, above;

       3)      Entry of an Order that, upon Plaintiff’s request, those in privity with Defendants

and those with notice of the injunction, including any online marketplaces such as Amazon and

Alibaba Group Holding Ltd., Alipay.com Co., Ltd. and any related Alibaba entities (collectively,

“Alibaba”), social media platforms, Facebook, YouTube, LinkedIn, Twitter, Internet search

engines such as Google, Bing and Yahoo, web hosts for the Defendant Domain Names, and domain

name registrars, shall:

               a. disable and cease providing services for any accounts through which

                   Defendants engage in the sale of counterfeit BRITTO products using the

                   BRITTO trademarks and copyrights, including any accounts associated with

                   the Defendants listed on Schedule A;

               b. disable and cease displaying any advertisements used by or associated with

                   Defendants in connection with the sale of counterfeit and infringing BRITTO

                   products using the BRITTO trademarks and copyrights; and

               c. take all steps necessary to prevent links to the Defendant Online Stores

                   identified on Schedule A from displaying in search results, including, but not

                   limited to, removing links to the Defendant Online Stores from any search

                   index; and




                                                21
    Case: 1:20-cv-01092 Document #: 1 Filed: 02/14/20 Page 22 of 22 PageID #:22




       4)      That Defendants account for and pay to Plaintiff all profits realized by Defendants

by reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

infringement of the BRITTO trademarks be increased by a sum not exceeding three times the

amount thereof as provided by 15 U.S.C. § 1117;

       5)      For Judgment in favor of Plaintiffs against Defendants that they have: a) willfully

infringed Plaintiffs’ rights in its federally registered copyright pursuant to 17 U.S.C. §501; and b)

otherwise injured the business reputation and business of Plaintiffs by Defendants’ acts and

conduct set forth in this Complaint;

       6)      For Judgment in favor of Plaintiffs against Defendants for actual damages or

statutory damages pursuant to 17 U.S.C. §504, at the election of Plaintiffs, in an amount to be

determined at trial;

       7)      In the alternative, that Plaintiff be awarded statutory damages pursuant to 15 U.S.C.

§ 1117(c)(2) of $2,000,000 for each and every use of the BRITTO trademarks;

       8)      That Plaintiff be awarded its reasonable attorneys’ fees and costs; and

       9)      Award any and all other relief that this Court deems just and proper.

DATED: February 14, 2020                              Respectfully submitted,

                                                      /s/ Keith A. Vogt
                                                      Keith A. Vogt (Bar No. 6207971)
                                                      Keith Vogt, Ltd.
                                                      111 W Jackson BLVD, Suite 1700
                                                      Chicago, Illinois 60604
                                                      Telephone: 312-675-6079
                                                      E-mail: keith@vogtip.com

                                                      ATTORNEY FOR PLAINTIFF




                                                22
